FILE COPY




                              COURT OF APPEALS
                            SEVENTH DISTRICT OF TEXAS
                                   AMARILLO

                                           MANDATE
THE STATE OF TEXAS

       To the 222nd District Court of Deaf Smith County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on January 27,
2015, the cause upon appeal to revise or reverse your judgment between

            Emilio Romero and Linda K. Romero v. Stewart Title Guaranty

           Case Number: 07-14-00236-CV Trial Court Number: CI-09C-057

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated January 27, 2015, it is ordered,
adjudged and decreed that the judgment of the trial court be affirmed.

        It is further ordered that appellants pay all costs in this behalf expended for which
let execution issue.

       It is further ordered that this decision be certified below for observance.

                                              oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on June 8, 2015.


                                                              Vivian Long
                                                              VIVIAN LONG, CLERK